Dewey, J.
The ruling in the present case must be taken to have been that the burden of proof was on the plaintiff through the whole case, to establish the facts necessary to support her declaration. The further ruling may be considered as applicable to the defence set up, of a new and subsequent agreement modifying and changing the old one, under which the defendant agreed to pay for his son’s board, and to require that such new contract, before effect could be given to it by the jury, must be *67established by proof, and that so far the burden rested on the defendant. As thus understood, taking the ruling altogether, there is no sufficient ground for setting aside the verdict. It did no more than impose upon the defendant the duty of proving a new and subsequent agreement relied on by him as a defence to the original one, if he would avail himself of it

Exceptions overruled.